908 F.2d 968Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joseph SCUTELLA, JR., a/k/a Little Joe, Defendant-Appellant.
No. 89-7751.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 30, 1990.Decided:  June 29, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  William M. Kidd, District Judge.  (CR-85-76-K;  CA-89-94-E-K).
Joseph Scutella, Jr., appellant pro se.
David Allen Jividen, Assistant United States Attorney, Elkins, W.V., for appellee.
N.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and HARRISON L. WINTER,* Senior Circuit Judge.
PER CURIAM:


1
Joseph Scutella, Jr., appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.**   Accordingly, we affirm on the reasoning of the district court.  United States v. Scutella, CR-85-76-K;  CA-89-94-E-K (N.D.W.Va. July 27, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Winter participated in the consideration of this case but died prior to the time the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)


**
 We deny Scutella's motion to expand the record on appeal.  The submitted material was not considered by the district court and we will not consider it for the first time on appeal